United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0599
Issued: June 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 8, 2016 appellant filed a timely appeal from a December 24, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish lower back, right leg,
and right hip conditions causally related to factors of her federal employment.
FACTUAL HISTORY
On November 3, 2015 appellant, then a 56-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she experienced discomfort to the lower
back along with sharp muscle spasms of the right leg and right hip as a result of bending, lifting
1

5 U.S.C. § 8101 et seq.

packages, and lifting sacks of mail in the performance of her federal employment duties. She
first became aware of her claimed condition on June 24, 2014 and of its relationship to her
federal employment on November 2, 2015. A supervisor noted that an employing establishment
controversion would be forthcoming because there was no medical evidence to support her
claimed conditions or a causal relationship between such conditions and her federal employment.
By letter dated November 13, 2015, the employing establishment controverted
appellant’s occupational disease claim. It contended that appellant had not submitted any
medical evidence to establish the claimed conditions as diagnosed by a physician, nor had
appellant submitted a report containing a rationalized medical opinion from a physician on the
issue of the causal relationship between the identified factors of her federal employment and the
claimed conditions.
On November 23, 2015 OWCP requested that appellant submit additional factual and
medical evidence in support of her claim. It noted that appellant had not submitted any medical
evidence from a physician and asked that appellant respond timely to its inquiries. Appellant
was afforded 30 days to submit this additional evidence, no response was received. OWCP also
sent a letter to the employing establishment requesting that it respond to its inquiries regarding
appellant’s duties of employment.
By decision dated December 24, 2015, OWCP denied appellant’s claim for
compensation. It found that she had not submitted any evidence containing a diagnosis related to
her alleged work factors and, thus, fact of injury had not been established.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for

2

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Michael E. Smith, 50 ECAB 313, 315 (1999).

2

which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.4
ANALYSIS
Appellant alleged lower back, right leg, and right hip conditions from bending, lifting
packages, and lifting sacks of mail during the course of her federal employment. The Board
finds that appellant did not submit any evidence from a qualified physician to establish the
existence of her claimed conditions. Before a determination can be made that an alleged
condition was causally related to employment duties, the evidence must establish a diagnosed
condition.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit medical evidence establishing the presence or existence of
the disease or condition for which compensation is claimed.6 Without such medical evidence
from a qualified physician containing a diagnosis related to the conditions claimed, appellant has
not established the existence of the conditions claimed. As such, appellant has failed to establish
that she had any diagnosed condition resulting from duties of her federal employment and has
not met her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish lower back,
right leg, and right hip conditions causally related to factors of her federal employment.

4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

Supra note 4.

6

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 24, 2015 is affirmed.
Issued: June 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

